TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00415-CV


                  Eleanor Powell, Individually and as Independent Executor for
                           the Estate of Jay Frank Powell, Appellant

                                               v.

4646 Rockcliff Road Land Trust, Kenneth A. Kalinoski, and Jean M. Kalinoski, Appellees




               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-19-001809, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              On September 11, 2020, this Court granted appellant’s emergency motion to stay

execution of final judgment and ruling and issued a temporary stay pending our review of the

trial court’s ruling on supersedeas. Having reviewed the parties’ filings, we deny appellant’s

motion seeking to overturn the trial court’s security ruling and lift our September 11, 2020

temporary stay.

              It is ordered on December 29, 2020.



Before Chief Justice Rose, Justices Baker and Kelly